Citation Nr: 0903779	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for heart disease has been received.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The veteran served on active duty from April 1943 to January 
1946.

This appeal arises from a June 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied 
reopening of the veteran's claims for service connection for 
diabetes mellitus and heart disease. 

In July 2005, the Board upheld the RO's denial of the 
veteran's claims.  The veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In April 
2007, the General Counsel for the Department of Veterans 
Affairs and the veteran's representative (the Parties) filed 
a motion to vacate the Board's decision.  The Court granted 
the motion that month, vacating and remanding the case to the 
Board.

In April 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
address due process concerns, and for the RO to attempt to 
procure any available relevant records from the National 
Personnel Records Center (NPRC).  Those actions completed, 
the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  In a September 1997 decision, the Board denied the 
veteran's claim to reopen the claims of service connection 
for diabetes mellitus and heart disease.

2.  Evidence added to the record since the September 1997 
Board decision, that is not cumulative and redundant of 
evidence already of record, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claims of service connection for heart disease and diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision, which denied the 
veteran's claim to reopen the issues of entitlement to 
service connection for diabetes mellitus and heart disease, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2008).  

2.  The evidence received since the Board's September 1997 
decision is not new and material; thus, the claims of service 
connection for diabetes mellitus and heart disease are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

At the outset, the Board notes that the veteran's service 
treatment records are presumed to have been destroyed in a 
fire at the NPRC.  In such cases, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including heart disease and 
diabetes mellitus, may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In an October 1993 rating decision, the RO denied service 
connection for heart disease and diabetes mellitus.  The 
veteran did not appeal that decision, and the decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In September 1997, the Board upheld a July 1995 rating 
decision, determining that new and material evidence had not 
been received to reopen the veteran's previously disallowed 
claims.  That decision became final.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  

Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7104.  The exception to the rule that a previously disallowed 
claim may not thereafter be reopened and allowed is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The substantive basis for denial of the veteran's claims in 
the October 1993 rating decision was that the evidence did 
not establish that the heart disease or diabetes were 
incurred in or aggravated by service, or manifested within 
one year of separation from service.  Thus, in order to be 
material, evidence received since the September 1997 Board 
decision must relate to this unestablished fact and, either 
alone or with other evidence of record, raise a reasonable 
possibility of substantiating the veteran's claims.  

Evidence of record prior to that September 1997 Board 
decision consisted of VA inpatient and outpatient treatment 
records; an October 1963 statement signed by "J.M.", M.D.; 
a completed NA (National Archives) Form 13055, and responses 
from the NPRC, including after the completed NA Form 13055 
was submitted to the NPRC; a Separation Qualification Record 
showing that the veteran was separated from service at "UNIT 
B SEPARATION CENTER, 45 INDIANTOWN GAP MIL. RES. PENNA, and a 
WD AGO Form 53-55 Honorable Discharge showing the 
organization to which the veteran was attached at the time of 
discharge from service.  

Dr. J.M. stated that he had examined and treated the veteran 
from January 1963 to July 1963 for a contusion and neck 
strain and a concussion, and that the veteran had mild 
diabetes mellitus.  A report of VA examination, dated in 
December 1963, stated that the veteran had been found to have 
diabetes six months earlier.  Neither these records, nor any 
other documents provided evidence of diabetes or heart 
disease prior to 1963.  

Beginning in 1993, the veteran asserted that he was told 
during service that he had diabetes.  In a May 1993 letter, 
he reported as follows: 

I got married on 3-[redacted]-43 and my blood was 
okay and went into the army on 4-10-43 
blood was okay then and was shipped over 
sea in Oct of 1943 and before I left the 
army dr's check us out and blood still 
okay.  Went to Burma (CB1) and got word 
my mother died on Dec [redacted]- 1943 but the 
red cross could not find me till april of 
1944.  

He went on to state that he took the death of his mother hard 
and "that's when my trouble started from stress heart 
trouble and bad blood and got back to the states in Jan 12 
off (sic) 1946 and got dischard (sic) on the 14 off (sic) 
1946 and when the army dr told me I had sugar blood and a 
real fast beating heart"  

A May 1993 response from the NPRC indicates that the 
veteran's service medical records were fire related; i.e., 
presumed destroyed in a fire which occurred at the NPRC in 
1973.  

In an October 1993 rating decision, the RO denied service 
connection for diabetes mellitus and a heart condition 
because these disabilities were not shown to have been 
incurred or aggravated during his active military service or 
to have manifested to compensable levels within one year of 
separation from active service.  

In February 1996, the veteran testified before a Decision 
Review Officer.  During that hearing, the veteran provided a 
different narrative regarding discovery of his diabetes and 
heart disease.  In this second account, the veteran testified 
that he was drafted in April 1943 and that during the 
enlistment physical examination he was told the following:  

He told me if they didn't have enough men 
to fill their quota, he would have to 
take me because I have a small case of 
diabetes, heart condition, so, so , I sat 
there, waited for him and he came back to 
me and he stated that I wasn't that bad.  
I was just a border diabetic and I had a 
fluttering heart and he said I would have 
to go.  

Hearing transcript at 2.  

The veteran testified that he was aware of his fluttering 
heart and diabetes prior to his entrance examination in 1943 
and that he had found out about these conditions when he 
tried to donate blood to the Red Cross and brought 
documentation of such to the entrance examination.  Id.  

During that hearing, the veteran testified that he was under 
British, rather than U.S. command while serving in India; 
identifying the organization only as "Lord Louis 
Montbatten's Personal Headquarters, Headquarters Company."  
Id. at 6.  He testified that he was treated by British 
doctors who diagnosed diabetes mellitus and that they gave 
him heart and diabetes pills.  Id.  

In a letter received in May 1996, the veteran referred to the 
above as :"Lord Louie Mountbatten English Commander of 
C.B.I. (China Burma India)."  

In April 1996, the NPRC again reported that the veteran's 
service medical records were fire related, but requested that 
an NA Form 13055 be completed.  An NA Form 13055 is of 
record, dated May 1996 and signed by the veteran.  He 
identified the organization to which he claims to have been 
assigned as "British SOUTH EASTERN AISAN COMMAND 
(China/Burma-India) under command of Lord Mountbatten."  He 
stated that he did not know the name and location of the 
medical facility at which he was treated.  He stated that he 
was treated in February 1944.  

In June 1996, the RO submitted the completed NA Form 13055 to 
the NPRC.  In August 1996, the NPRC replied that it was 
unable to identify the organization, and asked for 
clarification.  In September 1996, VA sent a letter to the 
veteran's representative asking that the veteran provide 
additional specific information concerning his service with 
the British company.  No additional specific information was 
received.  The September 1997 Board decision followed.  

Argument presented by the veteran since the September 1997 
Board decision is duplicative and redundant of that of record 
prior to that decision.  The NA Form 13055, the SEPARATION 
QAULIFICATION RECORD, and the WD AGO Form 53-55 Honorable 
Discharge submitted since September 1997 are not new evidence 
because these documents were of record prior to the September 
1997 Board decision.  

In the April 2007 Joint Remand, the Parties agreed that the 
RO was unaware of the Form 13055 dated in May 1996 and that 
the only subsequent VA request for service medical records 
from the NPRC did not include any information contained on 
that form.  The Parties agreed that VA should attempt to 
procure any relevant records available from the NPRC using 
the information provided by the veteran in the May 1996 VA 
Form 13055.  

Apparently the Parties meant to refer to the NA Form 13055 as 
that is the only form of record with a number of 13055.  This 
request was to include any available morning reports that may 
be potentially corroborative of the veteran's claims.  

Pursuant to the Joint Motion, the Board remanded the matter 
to the RO via the AMC to "procure any relevant records 
available from NPRC using the information provided by 
Appellant in the complete VA Form 13055 [dated May 1996] of 
record, to include a request for any available morning 
reports that may be potentially corroborative of Appellant's 
claims."  

Pursuant to that Board remand, the RO submitted a request to 
the NPRC AS follows (all capital letters in the original):  

Please search for veteran's service 
treatment records from his period of 
service from 04/10/43 through 01/14/46.  
Please also search for morning reports 
that may corroborate his claim of 
reporting to sick call periodically 
during February 1944 for dizziness, 
weakness, sweating he says was diagnosed 
as malaria, diabetes, or heart problems.  
The only organization information he 
provided us was that he was assigned to a 
British South Eastern Asian Command 
(China / Burma - India) under the command 
of Lord Mont Batten with a top secret 
clearance.  He does not know if he was 
treated at the civilian (Indian) or a 
British military hospital.  

The August 2008 NPRC response was as follows (original all in 
capital letters):  

Record is fire related and there are not 
STRS [service treatment records] or SGOS 
[surgeon general office records].  
Sick/Morning reports cannot be checked 
without a valid unit of assignment.  The 
unit of assignment must consist of a 
company, battery, regiment and battalion.  

This is new evidence only in the sense that a new search was 
conducted by the NPRC.  It is not material evidence because, 
either standing alone or together with other evidence of 
record, it does not tend to prove that the claimed 
disabilities had onset during service or within an 
appropriate presumptive period of time, and does not raise a 
reasonable possibility of substantiating the veteran's 
claims. 

In December 2008, the veteran's attorney sent a letter to the 
Board requesting that the Board remand the matter to the RO 
once again.  She argues that the more specific information 
needed by the NPRC is found in the veteran's DD 214, his 
Separation Qualification Record, and the NA Form 13055.  

Of note is that there is no DD 214 of record; the document 
misidentified by the veteran's attorney as a DD 214 is the 
Form 53-55 Honorable Discharge.  This document was of record 
at the time of the September 1997 Board decision.  

The veteran has asserted that he was treated for the claimed 
disabilities by a British physician while in the service of a 
British command more than 60 years ago.  The RO has provided 
to the NPRC the information contained in the NA Form 13055.  

The Board finds that remanding the matter for the RO to 
request information from the NPRC accompanied by the 
organization and place from which the veteran was discharged 
from service, in Pennsylvania, would be nothing more than a 
misuse of limited resources.  He has not claimed to have been 
treated while attached to such organization.  The records are 
lost and the Board finds that an additional remand, 
particularly in light of the facts of this case, would serve 
no constructive purpose. 

The evidence submitted since the September 1997 Board 
decision is not new and material.  Contentions raised by the 
veteran are no different than those raised prior to the 
September 1997 Board decision, and are not new evidence.  No 
evidence added to the record tends to show that heart disease 
or diabetes mellitus had onset during service, or manifested 
within one year of separation from active service.  

Because new and material evidence has not been submitted 
since the last final disallowance of claims for service 
connection for diabetes mellitus and heart disease, these 
claims cannot be reopened.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Additionally, in this case the veteran's service treatment 
records are presumed to have been destroyed.  In such cases, 
VA has a heightened duty to assist the veteran in developing 
his claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-
370 (2005). This duty includes advising the veteran that 
alternate methods of supporting his claim would be 
considered.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The VCAA duty to notify was satisfied by letters sent to the 
veteran in March 2003 and July 2008.  The March 2003 letter 
was sent prior to the initial RO decision.  That letter 
informed the veteran that, in order to reopen his previously 
denied claims, he must submit new and material evidence.  The 
letter provided a sufficiently accurate definition of "new 
and material evidence."  He was told that his claim had been 
denied in October 1993 and that the evidence necessary to 
reopen his claim must be evidence that showed his claimed 
disabilities were incurred in or aggravated during his 
military service.  That letter also informed the veteran as 
to his and VA's respective duties in obtaining evidence.  

The March 2003 letter did not provide the veteran with notice 
as to how VA assigns disability ratings and effective dates 
in the event that a claim is granted, or notice as to the 
evidence necessary to substantiate the underlying claims, 
i.e., to establish service connection for his claimed 
disabilities.  

In the letter sent to the veteran in July 2008, the RO again 
provided the veteran with notice regarding new and material 
evidence, and provided notice as to the evidence needed to 
substantiate the underlying claims for service connection and 
how VA assigns disability ratings and effective dates, if a 
claim is granted.  In that July 2008 letter, the RO told the 
veteran that if there was any evidence that the veteran 
thought would support his claim, he should let VA know.  That 
letter also requested that he send to VA any evidence in his 
possession that pertained to his claim.  These requests met 
the heightened duty to assist that the Court referred to in 
Washington and Dixon.  Taken together, the 2003 and 2008 
letters completely satisfied VA's duty to notify as to all 
three elements.  

Although not all of the notice was provided to the veteran 
prior to the initial RO determination in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a Supplemental Statement of 
the Case issued in November 2008, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty 
to provide a medical examination or obtain a medical opinion 
does not apply to claims to previously disallowed claims 
unless those claims are reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  As the Board has declined to reopen the 
veteran's claims for entitlement to service connection for 
diabetes mellitus and heart disease, VA has no duty to 
provide a medical examination or obtain a medical opinion 
with regard to those claims.  See 38 C.F.R. § 
3.159(c)(4)(iii).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  

More importantly, the RO has made repeated attempts to obtain 
evidence of the onset of diabetes and or heart disease during 
the veteran's service.  Most recently, in July 2008, the RO 
requested from the NPRC that the NPRC attempt to locate the 
veteran's service treatment records and any morning reports 
that may corroborate his claims.  All information provided by 
the veteran as to the organization to which he was assigned, 
at the time that he claims to have received relevant 
treatment, was provided to the NPRC.  In August 2008, the 
NPRC responded that the veteran's records were fire related, 
there are no service treatment records or records of the 
Surgeon General's Office, and that morning and sick reports 
cannot be checked without a valid unit of assignment.  

VA has asked the veteran for additional information to help 
locate any evidence to substantiate his claims.  The same 
evidence that was of record ten years ago has not been 
supplemented.  Clear from the record is that the veteran's 
service treatment records have been destroyed and that 
neither the veteran nor anyone else has information that can 
lead to a successful search of any other relevant information 
from more than one-half century ago.  In short, VA has no 
further duty to assist the veteran in this case because 
further efforts would be futile.  See 38 U.S.C.A. § 5103A.  

Nor is any additional notification required.  As evidenced by 
a December 2008 letter, the veteran's attorney is aware of 
the outcome of VA's efforts to obtain relevant evidence and 
of VA's subsequent denial of the veteran's claims to reopen.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(explaining that actual knowledge of that which notice would 
have provided renders harmless any error in such notice).  

Significantly, neither the appellant nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

New and material evidence not having been received; the 
claims of service connection for diabetes mellitus and heart 
disease are not reopened.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


